DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) is acknowledged. However, applicant has not complied with one or more conditions for receiving the benefit of foreign priority date under 35 U.S.C. 119(a)-(d) or (f) as follows:
The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112, first paragraph (i.e. must satisfy both the written description and enablement requirements of 35 U.S.C. 112, first paragraph; see MPEP § 2136.05, 2163.03(III) and 706.02(b)).
The disclosure of the foreign priority, Application Nos. KR10-2019-0035375, KR10-2019-0081512, KR10-2019-0103578, and KR10-2019-0138603, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2020 was filed after the mailing date of the patent application on 26 March 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 26 March 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-5, 9-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190103943 A1; hereinafter referred to as “Wang”) in view of Karaki et al. (US 20200344012 A1; hereinafter referred to as “Karaki”).
Regarding Claim 14, Wang discloses a terminal in a communication system, the terminal comprising: 
a processor (¶150-153 & Fig. 10 (1002 and 1003) & Claim 9, Wang discloses an uplink transmission equipment 1000 comprising a determining unit 1002 and a generation unit 1003); and 
receive downlink control information (DCI) from a base station (¶54 & Fig. 2 (201), Wang discloses receiving, by a user equipment (UE) from a base station (BS), control signaling), the DCI including resource allocation information of a physical downlink shared channel (PDSCH) (¶65, Wang discloses using the downlink control information to schedule a physical downlink shared channel (PDSCH)); 
receive data #n from the base station through the PDSCH indicated by the DCI (¶54 & Fig. 2 (201), Wang discloses receiving, by the UE from the BS, downlink data over the PDSCH scheduled by the DCI); 
generate a hybrid automatic repeat request (HARQ) codebook (¶56 & Fig. 2 (203), Wang discloses generating a Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) codebook) including an HARQ response bit #n for the data #n and an HARQ response bit #n-1 for data #n-1 received from the base station before the data #n (¶56 & ¶59-61 & Fig. 2 (203), Wang discloses that the HARQ-ACK codebook comprising bits corresponding to at least one PDSCH); and 
¶57 & Fig. 2 (204), Wang discloses transmitting, by the UE to the BS, HARQ-ACK codebook), [and] wherein n is a natural number.
However, Wang does not explicitly disclose a terminal [further comprising:] a memory electronically communicating with the processor and storing instructions executable by the processor, wherein when executed by the processor, the instructions cause the terminal and that the HARQ response bit #n and the HARQ response bit #n-1 are arranged in the HARQ codebook in an order of HARQ process numbers.
Karaki discloses a terminal [further comprising:]
a memory electronically communicating with the processor and storing instructions executable by the processor, wherein when executed by the processor, the instructions cause the terminal (¶88-89 & ¶94 & Fig. 3 (300), Karaki teaches a wireless device comprising a device readable medium 130 coupled to processing circuitry where the medium stores instructions for execution by the processing circuitry to cause the wireless device to perform a method); and
the HARQ response bit #n and the HARQ response bit #n-1 are arranged in the HARQ codebook in an order of HARQ process numbers (¶50 & ¶193, Karaki discloses that the HARQ report comprising HARQ-ACK bits where the bits are ordered corresponding to HARQ process number and NDI value).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang by requiring a terminal [further comprising:] a memory electronically communicating with the processor and storing instructions executable by the processor, wherein when executed by the processor, the instructions cause the terminal and Karaki, ¶2).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 14.
Regarding Claim 2, Wang in view of Karaki discloses the operation method according to claim 1.
Karaki further teaches the HARQ codebook further includes a new data indicator (NDI) #n associated with the HARQ response bit #n and an NDI #n-1 associated with the HARQ response bit #n-1 (¶50, Karaki teaches a HARQ-ACK report comprising a plurality of HARQ bits and their corresponding new data indicator values).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang in view of Karaki by requiring that the HARQ codebook further includes a new data indicator (NDI) #n associated with the HARQ response bit #n and an NDI #n-1 associated with the HARQ response bit #n-1 as taught by Karaki because the combination of several HARQ feedbacks improves reliability of transmissions and improves spectrum utilization by lowering signalling overhead (Karaki, ¶2).
Regarding Claim 3, Wang in view of Karaki discloses the operation method according to claim 2.
Karaki further teaches the HARQ response bit #n is concatenated with the NDI #n (¶50, Karaki teaches a HARQ-ACK report comprising a plurality of HARQ bits where an h bit and the NDI bit are arranged next to each other for each HARQ process), the HARQ response bit #n-1 is ¶50, Karaki teaches a HARQ-ACK report comprising a plurality of HARQ bits where an h bit and the NDI bit are arranged next to each other for each HARQ process), and the concatenated HARQ response bit #n and NDI #n and the concatenated HARQ response bit #n-1 and NDI #n-1 are arranged in the HARQ codebook in the order of the HARQ process numbers (¶50, Karaki teaches a HARQ-ACK report comprising a plurality of HARQ bits where an h bit and the NDI bit are arranged next to each other for each HARQ process).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang in view of Karaki by requiring that the HARQ response bit #n is concatenated with the NDI #n, the HARQ response bit #n-1 is concatenated with the NDI #n- 1, and the concatenated HARQ response bit #n and NDI #n and the concatenated HARQ response bit #n-1 and NDI #n-1 are arranged in the HARQ codebook in the order of the HARQ process numbers as taught by Karaki because the combination of several HARQ feedbacks improves reliability of transmissions and improves spectrum utilization by lowering signalling overhead (Karaki, ¶2).
Regarding Claim 4, Wang in view of Karaki discloses the operation method according to claim 1.
Karaki further teaches the HARQ codebook includes HARQ response bits associated with all HARQ processes configured in the terminal (¶34, Karaki teaches a request/trigger for one-shot group HARQ ACK feedback for all configured HARQ processes) or includes the HARQ response bits generated by concatenating in an order of HARQ process identifies and NDIs associated with the HARQ response bits.
Karaki, ¶2).
Regarding Claim 5, Wang in view of Karaki discloses the operation method according to claim 1.
Karaki further teaches the DCI further includes a field indicating whether transmission of the HARQ codebook is triggered (¶201, Karaki discloses that a downlink control information may include a trigger that causes one-shot HARQ reporting on the PUCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang by requiring that the DCI further includes a field indicating whether transmission of the HARQ codebook is triggered as taught by Karaki because the combination of several HARQ feedbacks improves reliability of transmissions and improves spectrum utilization by lowering signalling overhead (Karaki, ¶2).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 3.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 4.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 5.
Regarding Claim 9, Wang discloses an operation method of a base station in a communication system, the operation method comprising: 
¶54 & Fig. 2 (201), Wang discloses transmitting, to a user equipment (UE) by a base station (BS), control signaling), the DCI including resource allocation information of a physical downlink shared channel (PDSCH) #n (¶65, Wang discloses using the downlink control information to schedule a physical downlink shared channel (PDSCH)); 
transmitting the PDSCH #n through resources indicated by the resource allocation information (¶54 & Fig. 2 (201), Wang discloses transmitting, to the UE from the BS, downlink data over the PDSCH scheduled by the DCI); and receiving a hybrid automatic repeat request (HARQ) codebook (¶57 & Fig. 2 (204), Wang discloses receiving, from the UE by the BS, HARQ-ACK codebook) including an HARQ response bit #n for the PDSCH #n and an HARQ response bit #n-1 for a PDSCH #n-1 (¶56 & ¶59-61 & Fig. 2 (203), Wang discloses that the HARQ-ACK codebook comprising bits corresponding to at least one PDSCH), and n is a natural number (¶60-61, Wang discloses the length in bits of the HARQ-ACK/NACK codebook is an integer greater than 0).
However, Wang does not explicitly disclose wherein the HARQ response bit #n and the HARQ response bit #n-1 are arranged in the HARQ codebook in an order of the PDSCH #n and the PDSCH #n-1.
Karaki teaches the HARQ response bit #n and the HARQ response bit #n-1 are arranged in the HARQ codebook in an order of the PDSCH #n and the PDSCH #n-1 (¶50 & ¶193, Karaki discloses that the HARQ report comprising HARQ-ACK bits where the bits are ordered corresponding to HARQ process number and NDI value).
Karaki, ¶2).
Regarding Claim 10, Wang in view of Karaki discloses the operation method according to claim 9.
Wang further discloses the PDSCH #n and the PDSCH #n-1 belong to same PDSCH group (¶59-61 & Fig. 2 (203), Wang discloses grouping each PDSCH into the same group or a different group based upon the HARQ-ACK/NACKs having a bit length less than or equal to N1 or based upon the HARQ-ACK/NACKs having a bit length greater than N1 respectively).
Regarding Claim 11, Wang in view of Karaki discloses the operation method according to claim 9.
Wang further discloses each of the PDSCH #n and the PDSCH #n-1 belongs to different PDSCH groups (¶59-61 & Fig. 2 (203), Wang discloses grouping each PDSCH into the same group or a different group based upon the HARQ-ACK/NACKs having a bit length less than or equal to N1 or based upon the HARQ-ACK/NACKs having a bit length greater than N1 respectively).
Regarding Claim 12, Wang in view of Karaki discloses the operation method according to claim 9.
Wang further discloses the DCI further includes a field indicating a number of PDSCH groups to be feedbacked (¶67, Wang discloses that the DCI indicates the granularity, the number of codeblock groups, and the number of divisible codeblocks according to the size of the transport block (TB)), the field set as a first value indicates feedback of a HARQ response for one PDSCH group (¶59-61, Wang discloses grouping each PDSCH into a first group based upon the HARQ-ACK/NACKs having a bit length less than or equal to N1), and the field set as a second value indicates feedback of a HARQ response for a plurality of PDSCH groups (¶59-61 & Fig. 2 (203), Wang discloses grouping each PDSCH into a second group based upon the HARQ-ACK/NACKs having a bit length greater than to N2).
Claims 6-7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Karaki in further view of Kim et al. (US 20190110307 A1; hereinafter referred to as “Kim”).
Regarding Claim 6, Wang in view of Karaki discloses the operation method according to claim 1.
Wang further discloses the HARQ codebook is transmitted through a physical uplink control channel (PUCCH) (¶57, Wang discloses transmitting, by the UE to the BS, the HARQ-ACK/NACK codebook over a Physical Uplink Control Channel (PUCCH)).
However, Wang in view of Karaki does not explicitly disclose information indicating an index of a resource block (RB) set to which the PUCCH belongs and an interlace index of the PUCCH in the RB set is received from the base station.
Kim teaches information indicating an index of a resource block (RB) set to which the PUCCH belongs and an interlace index of the PUCCH in the RB set is received from the base station (¶171, Kim teaches that the eNB can signal information indicating an index of a set of resource blocks (RBs) and an index indicating to interlace the PUCCH).
Kim, ¶4-5).
Regarding Claim 7, Wang in view of Karaki discloses the operation method according to claim 6.
Kim further teaches the information indicating the index of the RB set and the interlace index is received from the base station through a radio resource control (RRC) message (¶171-172, Kim teaches that the eNB can signal, via radio resource control (RRC) signaling, information indicating an index of a set of resource blocks (RBs) and an index indicating to interlace the PUCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang in view of Karaki by requiring that the information indicating the index of the RB set and the interlace index is received from the base station through a radio resource control (RRC) message as taught by Kim because the reliability of PUCCH transmissions is improved by allowing the UE to more reliable distinguish between a listen-before-talk (LBT) operation for transmitting the PUCCH from an LBT operation for transmitting the PUSCH (Kim, ¶4-5).


Wang further discloses the HARQ codebook is received through a physical uplink control channel (PUCCH) (¶57, Wang discloses transmitting, by the UE to the BS, the HARQ-ACK/NACK codebook over a Physical Uplink Control Channel (PUCCH)).
However, Wang in view of Karaki does not explicitly disclose information indicating one or more indices of a resource block (RB) set to which the PUCCH belongs and one or more interlace indices of the PUCCH in the RB set is transmitted to the terminal through higher layer signaling.
Kim teaches information indicating one or more indices of a resource block (RB) set to which the PUCCH belongs and one or more interlace indices of the PUCCH in the RB set is transmitted to the terminal through higher layer signaling (¶171-172, Kim teaches that the eNB can signal, via radio resource control (RRC) signaling, information indicating an index of a set of resource blocks (RBs) and an index indicating to interlace the PUCCH).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang in view of Karaki by requiring that information indicating one or more indices of a resource block (RB) set to which the PUCCH belongs and one or more interlace indices of the PUCCH in the RB set is transmitted to the terminal through higher layer signaling as taught by Kim because the reliability of PUCCH transmissions is improved by allowing the UE to more reliable distinguish between a listen-before-talk (LBT) operation for transmitting the PUCCH from an LBT operation for transmitting the PUSCH (Kim, ¶4-5).

.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bashar in further view of Samsung (Discussion on HARQ-ACK codebook for NR-U, 25th February 2019, 3GPP TSG RAN WG1 #96, Athens, Greece, Tdoc: R1-1902265; hereinafter referred to as “Samsung”).
Regarding Claim 8, Wang in view of Karaki discloses the operation method according to claim 1.
However, Wang in view of Karaki does not explicitly disclose when a decoding operation for the data #n is not completed, a value of the HARQ response bit #n included in the HARQ codebook is not configured to be a HARQ response bit of the data #n.
Samsung teaches when a decoding operation for the data #n is not completed, a value of the HARQ response bit #n included in the HARQ codebook is not configured to be a HARQ response bit of the data #n (Observation 1, Proposal 2, Samsung teaches transmitting, by the UE to the BS, HARQ-ACK codebook which omits bits where the PDSCH was not properly received).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Wang in view of Karaki by requiring that a value of the HARQ response bit #n included in the HARQ codebook is not configured to be a HARQ response bit of the data #n when a decoding operation for the data #n is not completed as taught by Kim because the reliability of PUCCH transmissions is improved by allowing the UE to more reliable distinguish between a listen-before-talk (LBT) operation for transmitting the PUCCH from an LBT operation for transmitting the PUSCH (Kim, ¶4-5).


Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474